Citation Nr: 0833032	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision prepared 
by the Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, for the Newark, New 
Jersey, RO, which denied the benefit sought on appeal.

The Board notes the matter was previously before the Board in 
August 2007.  At that time, the Board determined that new and 
material evidence had been submitted sufficient to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss; however, the Board remanded the de novo claim 
for further development and adjudication.  The claim has been 
returned to the Board for appellate disposition.

The veteran presented testimony before the RO in August 2004.  
The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Bilateral hearing loss was not incurred during any period 
of military service nor did it manifest in the year following 
discharge from active duty service. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.30, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran filed a request to reopen his claim in August 
2002, which was ultimately denied by the RO in July 2003.  A 
VCAA letter was issued in August 2002, prior to the decision 
on appeal, which notified of the evidence necessary to 
substantiate a service connection claim.  The veteran was 
also notified that his claim had been previously denied in 
April 1974 and that in order to reopen his claim, new and 
material evidence was needed prior to reconsideration of his 
claim.  

In August 2007, the Board determined that new and material 
evidence had been submitted sufficient to reopen the claim of 
entitlement to service connection for bilateral hearing loss; 
however, the Board remanded the de novo claim for further 
development and adjudication.  Pursuant to Board Remand, a 
VCAA letter was issued in October 2007.  The veteran was 
notified of: the information or evidence necessary to 
substantiate the claim; the necessary information or 
evidence, if any, the claimant was to provide; and the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The veteran was also notified of the evidence necessary to 
establish a disability rating and effective date in the 
October 2007 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was last readjudicated in 
the June 2008 supplemental statement of the case (SSOC).

In compliance with the Board's October 2007 remand, a letter 
was sent to the veteran that month asking that he complete 
the enclosed VA Form 21-4142, Authorization for Release of 
Information, in order to attempt to obtain private treatment 
records from University Hospital; however, he failed to 
respond.  The record also shows that the veteran failed to 
report for VA audiology examinations scheduled in April 2008 
and May 2008.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's October 2007 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  The Board 
points out that the veteran has failed to appear for multiple 
VA examinations in the past, to include those dated in 
December 2002, March 2003, April 2004, and September 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission to VA examinations and 
provide a completed VA Form 21-4142, are not impossible or 
onerous tasks.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service treatment records, post-
service VA and private treatment records, VA examination 
reports, and deck logs from the USS Newport News dated 
between August 1953 and September 1953. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that hearing loss was the result of inservice 
noise exposure from bombardment of his ship during a live 
fire exercise for which he had no advance warning and no ear 
protection.  He indicated that he was in the shower when he 
heard a loud explosion.  He then went through an open hatch 
door and sustained bilateral deafness for a period of 6 weeks 
as a result of the concussive blasts.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, hearing loss disability was not 
noted during service.  While hearing loss disability was 
eventually diagnosed years after service, the weight of the 
competent medical evidence is against a finding that the 
condition is related to service. 

The veteran may well have been exposed to a great deal of 
noise during a live fire exercise, as it appears from deck 
logs that they were routinely performed; however, his service 
treatment records are devoid of a diagnosis of bilateral 
hearing loss.  As proof of his claim, the veteran points to a 
January 1953 entry on his "Sick Call Treatment Record," 
which shows treatment for an earache.  He indicates this was 
mistakenly entered as an earache and should have reflected 
hearing loss.  

Nevertheless, the entry revealed the veteran's ears were 
washed out and he was returned to duty.  They clearly do not 
indicate the veteran reported deafness nor were there any 
entries reflecting a sustained 6 week period of deafness, a 
fact which, the Board finds difficult to believe that a 
provider would "mistakenly" over look.  Moreover, the 
August 1955 separation examination shows the veteran received 
a 15/15 on his whispered voice test.  His ears were evaluated 
as normal. There was no diagnosis of bilateral hearing loss 
at separation.     

In short, hearing loss disability was not shown in either ear 
during service nor was it shown for years thereafter.  
Indeed, hearing loss disability was not shown until 
approximately 1989.  The Board notes a private audiogram 
dated in June 1989, while inadequate for VA rating purposes, 
shows some measure of bilateral hearing loss; however, the 
Board is unable to tell whether it was sensorineural in 
nature.  Regardless, even if it were, it is clearly outside 
the one-year presumptive period for sensorineural hearing 
loss as the veteran was discharged from service some 34 years 
prior.  38 C.F.R. §§ 3.307, 3.309.

VA outpatient treatment records dated between 2000 and 2004 
show the continued presence of bilateral hearing loss, right 
greater than left.  Despite evidence of current bilateral 
hearing loss, there is no probative evidence of record that 
satisfies the critical third element of the Hickson inquiry 
enumerated above, i.e. medical evidence of a nexus between an 
in-service injury and the current disability.  

In this regard, the veteran has submitted an August 2002 
statement from Dr. B.L.L., which indicates that "[i]t 
appears that the damage present in the right ear is related 
to injury sustained due to bombardment of artillery fire in 
1954."  
As noted at the outset, the Board previously determined in 
August 2007 that a VA examination was necessary to obtain an 
etiology opinion as to whether any currently diagnosed 
hearing loss was related to the veteran's military service.  
The veteran failed to appear for VA examinations scheduled in 
April 2008 and May 2008 and thus, his claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).

The Board finds that the August 2002 opinion of Dr. B.L.L. is 
not probative of the matter on appeal.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board, in looking at the findings Dr. B.L.L., first notes 
that a diagnosis of actual hearing loss was not rendered.  
While it is likely that bilateral hearing loss was present, 
based on the additional treatment notes of record, there is 
no indication that Dr. B.L.L. reviewed the veteran's service 
medical records, which were negative for hearing loss, or the 
claims file, which shows that hearing loss manifested some 34 
years after the veteran's discharge from service.  Further, 
no treatment notes were attached and no basis for the opinion 
was provided.  

In addition, the Board is of the opinion that the statement 
of Dr. B.L.L. is too speculative to be probative of a nexus 
with service.  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  In this case, the Board calls 
attention to Dr. B.L.L.'s statement: "[i]t appears that the 
damage present in the right ear is related to injury 
sustained due to bombardment of artillery fire in 1954."  
(emphasis added).  First, there was no indication that 
hearing loss was present.  Second, even assuming that is what 
Dr. B.L.L. meant by damage, the etiology is too speculative 
in that he himself emphasized that it appeared to be related 
to service, and thus, not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

Finally, Dr. B.L.L. made no attempt to explain the 34-year 
evidentiary gap in this case between the veteran's separation 
from active service and the earliest evidence of bilateral 
hearing loss, which constitutes negative evidence against the 
claim because it tends to disprove that the claimed disorder 
was the result of military service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

To the extent that the veteran contends that his hearing loss 
is related to his military service, it is now well settled 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge such as 
sensorineural hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The opinion of the veteran on medical matters 
such as nexus is accordingly lacking in probative value.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hearing loss.  
The benefits sought on appeal are accordingly denied. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


